Title: James Madison to Edward Coles, 28 June 1831
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 28. 1831.
                            
                        
                        
                        I have recd. your letter of the 12th and am very sensible of the good views with which you request an answer
                            at length to the claim of the new States to the Federal Lands within their limits. But you could not have sufficiently
                            adverted to the extent of such a job, nor have recollected the age I have now reached itself an infirmity, with others
                            always more or less incident to it; nor have been aware of the calls on me, as the only surviving source of information on
                            certain subjects now under anxious investigation in quarters which I am bound to respect. I feel the less regret at being
                            obliged to shrink from the task you mark out for me, as I am confident there are others equally, if not better qualified
                            for it, and as it cannot be long before the claim, if not abandoned, must be taken up in Congress, where it can &
                            will be demolished, unless indeed the able champions be kept back by a hankering after a Western popularity. In my
                            situation I can only say, & for yourself, not for the press, that I have always viewed
                            the claim as so unfair & unjust, so contrary to the certain & notorious intentions of the parties to the
                            case, and so directly in the teeth of the condition in which the lands were ceded to the Union, that if a technical title
                            could be made out by the claimants, it ought in Conscience & honour to be waived. But the title in the people of the
                            U. S. rests on a foundation too just & solid to be shaken by any technical or metaphysical arguments whatever. The
                            Known and acknowledged intentions of the parties at the time, with a prescriptive sanction of so many years,
                            consecrated by the intrinsic principle of equity, would over-rule even the most explicit terms; as has been done, without
                            the aid of that principle, in the case of the slaves who remain such in spight of the express declarations that all men
                            are born equally free.
                        I wish you success in the Election for which you are made a Candidate. You do not name and I do not know
                            your Competitor. He will doubtless derive some advantage from your long absences; but being now on the ground, you will be
                            able to meet the objections with the best explanations. The search of a wife is a good plea all the world over; and no
                            where so good as in a young country deficient in population.
                        I hope you have taken for granted that the interest due on May 25 was then ready for your draft in the B. of
                            the U. S. at Richmond. The rising price of flour, and a calculated rect. for land sold, had at one time made me hope that
                            I should be able to extinguish the debt; But my debtor is not punctual, whilst with many others I let slip the market for
                            that article, and the drought of last year, so reduced my crops of Tobo. in quantity & quality as to be almost a
                            total failure, the case being the same with the crop of Corn now supplied at 3 & 4 dolr. in barrels, to which I am
                            to add that the wheat now under Scythe will not amount to half a crop. Still I should be glad to know how far delay is
                            inconvenient to you, & that you would be frank on the subject.
                        I have been suffering for some days under an attack of Rheumatism which I fear is less in a hurry than I am
                            for taking leave. In wishes for your health & all other blessings Mrs. Madison affectionately joins me
                        
                        
                            
                                James Madison
                            
                        
                    